Citation Nr: 1429496	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-21 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and a mental condition with drug and alcohol abuse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for PTSD, a mental condition with drug and alcohol abuse, and hepatitis C.  During the pendency of this appeal, the Appeals Management Center granted service connection for hepatitis C.  Therefore, entitlement to service connection for hepatitis C is no longer on appeal. 

In October 2011, this case was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in October 2012 which yielded a diagnosis of PTSD, which the examiner indicated was contributed to by "Stressor #1."  In the report of the examination, the examiner described "Stressor #1" as including the episode in which the Veteran's claims he was assaulted by a drill instructor and the instances in which the Veteran claims to have seen others attempt suicide.  

The AOJ has been unable to the Veteran's stressors; however, one of the claimed stressors is a personal assault.  A medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011).  Because the October 2012 examiner considered the claimed stressors together, an opinion in needed to determine whether the personal assault stressor, as a separate stressor, may be corroborated. 

In addition, the October 2012 VA examiner noted that the Veteran started using drugs and alcohol after his personal assault.  On remand, the examiner should provide an opinion on whether the Veteran's substance abuse is secondary to or caused by his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who conducted to October 2012 examination for an addendum opinion on the current nature and likely etiology of all current acquired psychiatric disorders.  If that examiner is unavailable or determines that the claimed opinion cannot be provided without an examination, schedule the Veteran for an appropriate VA examination to determine.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

Based on the review of the record, and examination if necessary, the examiner is requested to provide an opinion regarding the following:

a)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's claimed in-service personal assault occurred.  The examiner is advised that the Veteran reported being assaulted by a superior during recruit training at Camp Pendleton, while he was assigned to Q Company of the 2d Battalion between January and April 1966.  

The examiner is asked to opine as to whether he or she believes that the Veteran sustained the described personal assault, even without corroboration of the record.  The Board is also requesting that the examiner opine as to whether or not any personal assault stressor is related to a current diagnosis of PTSD.  In forming his or her opinion, the examiner is asked to consider secondary records, as well as the Veteran's medical records, personnel records, and any lay statements submitted by the Veteran.  

b)  If the Veteran has an acquired psychiatric disability other than PTSD, is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's symptoms are related to the claimed stressor?

c)  Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's substance abuse is secondary to or caused by an acquired psychiatric disability?

2.  Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a mental condition with drug and alcohol abuse.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



